                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                           DOC. NO. 3:20-cv-716


                                          )
UNITED STATES OF AMERICA                  )
                                          )
      v.                                  )
                                          )
                                          )                      ORDER
APPROXIMATELY $23,131 IN U.S.             )
CURRENCY SEIZED FROM ALEX                 )
                                          )
WHEELER ON AUGUST 23, 2020 AT             )
CHARLOTTE-DOUGLAS                         )
INTERNATIONAL AIRPORT                     )

                           ORDER OF DEFAULT JUDGMENT

      THIS CAUSE COMES BEFORE THE COURT upon the Government’s Motion for

Entry of Default Judgment. (Doc. 8). Having considered the Motion and the pleadings,

the Court GRANTS the Motion and Orders as follows:

      IT IS HEREBY ORDERED THAT Judgment by Default is entered against all

persons in the world not having filed a claim in this action as to the following property:

      Approximately $23,131 in U.S. Currency seized from Alex Wheeler on

August 23, 2020 at Charlotte-Douglas International Airport.




                                        Signed: March 19, 2021




                                    1
       Case 3:20-cv-00716-MOC-DSC Document 9 Filed 03/22/21 Page 1 of 1
